Henry Clay Greenberg, J.
This is a motion for summary judgment dismissing the complaint upon the ground that there are no triable issues raised. The complaint sets forth a single cause of action demanding judgment for a specified sum for professional services rendered by plaintiff as an attorney to *778the defendant at her special instance and request, together with a demand for reimbursement for disbursements. Plaintiff was retained on a contingent fee basis to render services with respect to three legal problems in Chicago, Illinois. Plaintiff did in fact go to Chicago, Illinois, entered into negotiations and furnished his legal opinion concerning these problems to the trustees and attorneys while in Chicago. In substance, the plaintiff, an attorney duly admitted to practice in Pennsylvania, was retained to render legal services to a New York State resident and such services were performed in jurisdictions where plaintiff was not admitted to practice law.
Plaintiff has failed completely to refute movant’s contention that under either Illinois law or that of this State, plaintiff is prohibited from recovering for legal services rendered in either or both jurisdictions. Furthermore, there is no doubt that the activities of the plaintiff in participating in the negotiations with the trustees and attorneys in Chicago, and in submitting a legal opinion to them, constitutes the practice of law. (Matter of New York County Lawyers’ Assn. [Bercu], 273 App. Div. 524.) In the circumstances, plaintiff is not entitled to maintain the present action and the complaint accordingly is dismissed. The court does not reach for consideration the second ground urged by movant relating to the absolute right of a client to discharge an attorney retained on a contingent fee basis.